   
Exhibit J
 
Shareholdings & Capitalization
Page 1
     
Amounts shown in Omani Rials
One Omani Rial  = $2.60 USD

 

   
Omagine LLC / Omagine SAOC
                     
Share
   
Debt Due to
                         
Total
   
Share
   
Premium
   
Omagine Inc.
       
Shares
   
Investment
 
% Ownership
   
Capital
   
Capital
   
Reserve
   
Pre-Org Expense
  A.  
Existing Omagine LLC:
                                         
Omagine Inc.
    190,000   ر.ع
19,000
    95.0 %   ر.ع
 19,000
  ر.ع 19,000   ر.ع -   ر.ع 176,750      
Journey of Light, Inc.
    10,000   ر.ع
1,000
    5.0 %   ر.ع 1,000   ر.ع
1,000
  ر.ع -            
Total
    200,000   ر.ع
                                  20,000
    100.0 %   ر.ع
20,000
  ر.ع
20,000
  ر.ع -      

 
 

                              B.  
Before D.A. Execution Date.
               
Initial New Shareholder Subscriptions:
                                                                 
Capital
            Shares       Investment       Increase                              
       
Omagine Inc.
    557,500   ر.ع     55,750    ر.ع     55,750        
OITP Fund
    300,000   ر.ع     30,000    ر.ع     30,000        
Al-Mabkharah LLC
    75,000   ر.ع     7,500    ر.ع     7,500        
Royal Court Affairs
    187,500   ر.ع     18,750    ر.ع     18,750        
CCIC
    180,000   ر.ع     18,000    ر.ع     18,000        
Sub-Total
    1,300,000   ر.ع     130,000    ر.ع     130,000  

 
 

                           
Share
   
Debt Due to
                 
Total
   
Share
   
Premium
   
Omagine Inc.
 
Company Totals:
 
Shares
   
% Ownership
   
Capital
   
Capital
   
Reserve
   
Pre-Org Expense
                                       
Omagine Inc.
    757,500       50.5 %   ر.ع 75,750     ر.ع 75,750     ر.ع -     ر.ع 176,750  
OITP Fund
    300,000       20.0 %   ر.ع 30,000     ر.ع 30,000     ر.ع -          
Al-Mabkharah LLC
    75,000       5.0 %   ر.ع 7,500     ر.ع 7,500     ر.ع -          
Royal Court Affairs
    187,500       12.5 %   ر.ع 18,750     ر.ع 18,750     ر.ع -          
CCIC
    180,000       12.0 %   ر.ع 18,000     ر.ع 18,000     ر.ع -          
Total
    1,500,000       100.0 %   ر.ع 150,000     ر.ع 150,000     ر.ع -            
                                               

 

 
C.
 
 
After D.A. Execution Date / Before Closing Date.
Fund 75% of Convertible Promissory Notes:
           

 

    100% of       75% of     25% of      
Debt Due to
Note Subscriber:
  Note Amount       Note Amount     Note Amount      
Shareholders
                     
Omagine Inc.
ر.ع
176,750
OITP Fund
ر.ع
12,255,000
    ر.ع
9,191,250
  ر.ع
3,063,750
 
OITP Fund
ر.ع
9,191,250
Al-Mabkharah LLC
ر.ع
2,063,750
    ر.ع
2,297,812
  ر.ع
765,938
 
Al-Mabkharah LLC
ر.ع
2,297,812
Royal Court Affairs
ر.ع
7,659,375
    ر.ع
5,744,531
  ر.ع
1,914,844
 
Royal Court Affairs
ر.ع
5,744,531
Total
ر.ع
22,978,125
    ر.ع
17,233,593
  ر.ع
5,744,532
    ر.ع
17,410,343

 
 
Funding Schedule for 75% of Notes principal value.
                   
Assumed to be a six month period beginning on the first day of the month after
the D.A. Execution Date:
                                                 
Month 1
   
Month 2
   
Month 3
   
Month 4
   
Month 5
   
Month 6
 
Total
 
OITP Fund
  ر.ع 1,531,875     ر.ع 1,531,875     ر.ع 1,531,875     ر.ع 1,531,875     ر.ع
1,531,875     ر.ع 1,531,875     ر.ع 9,191,250  
Al-Mabkharah LLC
  ر.ع 382,968     ر.ع 382,968     ر.ع 382,968     ر.ع 382,968     ر.ع 382,968  
  ر.ع 382,972     ر.ع 2,297,812  
Royal Court Affairs
  ر.ع 957,421     ر.ع 957,421     ر.ع 957,421     ر.ع 957,421     ر.ع 957,421  
  ر.ع 957,426     ر.ع 5,744,531  
Total
  ر.ع 2,872,264     ر.ع 2,872,264     ر.ع 2,872,264     ر.ع 2,872,264     ر.ع
2,872,264     ر.ع 2,872,273     ر.ع 17,233,593  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Exhibit J
Shareholdings & Capitalization
Page 2
   
Amounts shown in Omani Rials
One Omani Rial  = $2.60 USD

 
 
 

 
D.
 
 
 
 
 
  After D.A. Execution Date / Before Financing Agreement Date
 
Omagine Inc. re-invests debt payment:
 
 
 
           

 
 

   
Shares
   
Investment
   
Capital
Increase
                     
Omagine Inc.
    1,767,500    
ر.ع
176,750    
‏ 176,750
 
Sub-Total
    1,767,500    
ر.ع
176,750    
ر.ع
176,750  

 
Company Totals:
 
Shares
   
Total
Capital
   
Share
Capital
     
Share
Premium
Reserve
     
Debt Due to
Shareholders
 
Omagine Inc.
 
ر.ع.‏
2,525,000    
ر.ع
522,500    
ر.ع
252,500    
ر.ع
-    
ر.ع
-  
OITP Fund
 
ر.ع.
300,000    
ر.ع
30,000    
ر.ع
30,000    
ر.ع
-    
ر.ع
9,191,250  
Al-Mabkharah LLC
 
ر.ع.
75,000    
ر.ع
7,500    
ر.ع
7,500    
ر.ع
-    
ر.ع
2,297,812  
Royal Court Affairs
 
ر.ع.
187,500    
ر.ع
18,750    
ر.ع
18,750    
ر.ع
-    
ر.ع
5,744,531  
CCIC
 
ر.ع.
180,000    
ر.ع
18,000    
ر.ع
18,000    
ر.ع
-    
ر.ع
-  
Total
    3,267,500    
ر.ع
326,750    
ر.ع
326,750    
ر.ع
-    
ر.ع
17,233,593  

 

 
E.
 
 
 
At Closing Date:
Fund Final 25% of Notes.
CCIC Capital Subscription / Notes Converted to Capital.
           

 

                           
Total
           
New
         
25% of
   
100% Notes
   
Capital
   
Debt Due to
     
Shares
   
Investment
   
Notes
   
Investment
   
Increase
   
Shareholders
 
Omagine Inc.
                               
ر.ع
-  
OITP Fund
    700,000        
ر.ع
‏ 3,063,750
 
ر.ع
12,255,000       12,255,000    
ر.ع
-  
Al-Mabkharah LLC
    175,000        
ر.ع
‏ 765,938
 
ر.ع
3,063,750       3,063,750    
ر.ع
-  
Royal Court Affairs
    437,500        
ر.ع
1,914,844  
ر.ع
‏ 7,659,375
      7,659,375    
ر.ع
-  
CCIC
    420,000    
ر.ع
18,992,000                
‏ 18,992,000
   
ر.ع
-                                                
Sub-Total
    1,732,500    
ر.ع
18,992,000        
ر.ع
22,978,125       41,970,125    
ر.ع
-  

 
 

                     
Share
     
Share
Premium
     
Total Capital
     
Total Capital
 
Company Totals:
   
Shares
     
% Owned
     
Capital
     
Reserve
     
Omani Rials
     
 
                                                   
Omagine Inc.
    2,525,000       50.5 %   ر.ع 252,500     ر.ع -     ر.ع 252,500     $ 656,500
 
OITP Fund
    1,000,000       20.0 %   ر.ع 100,000     ر.ع 12,185,000     ر.ع 12,285,000  
  $ 31,941,000  
Al-Mabkharah LLC
    250,000       5.0 %   ر.ع 25,000     ر.ع 3,046,250     ر.ع 3,071,250     $
7,985,250  
Royal Court Affairs
    625,000       12.5 %   ر.ع 62,500     ر.ع 7,615,625     ر.ع 7,678,125     $
19,963,125  
CCIC
    600,000       12.0 %   ر.ع 60,000     ر.ع 18,950,000     ر.ع 19,010,000    
$ 49,426,000  
Total
    5,000,000       100.0 %   ر.ع 500,000     ر.ع 41,796,875     ر.ع 42,296,875
    $ 109,971,875  

 
Transform to Omagine SAOC

                     
Share
     
Share
Premium
     
Total Capital
     
Total Capital
 
Company Totals:
   
Shares
     
% Owned
     
Capital
     
Reserve
     
Omani Rials
     
 
                                                   
Omagine Inc.
    2,525,000       50.5 %   ر.ع 252,500     ر.ع -     ر.ع 252,500     $ 656,500
 
OITP Fund
    1,000,000       20.0 %   ر.ع 100,000     ر.ع 12,185,000     ر.ع 12,285,000  
  $ 31,941,000  
Al-Mabkharah LLC
    250,000       5.0 %   ر.ع 25,000     ر.ع 3,046,250     ر.ع 3,071,250     $
7,985,250  
Royal Court Affairs
    625,000       12.5 %   ر.ع 62,500     ر.ع 7,615,625     ر.ع 7,678,125     $
19,963,125  
CCIC
    600,000       12.0 %   ر.ع 60,000     ر.ع 18,950,000     ر.ع 19,010,000    
$ 49,426,000  
Total
    5,000,000       100.0 %   ر.ع 500,000     ر.ع 41,796,875     ر.ع 42,296,875
    $ 109,971,875  

 
 
 